In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-4119
CHRIST UNIVERSAL MISSION CHURCH,
                                                 Plaintiff-Appellee,
                                 v.


CITY OF CHICAGO,
                                            Defendant-Appellant.

                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 01 C 1429—Wayne R. Andersen, Judge.
                          ____________
   ARGUED OCTOBER 23, 2003—DECIDED MARCH 26, 2004
                   ____________



  Before MANION, KANNE, and EVANS, Circuit Judges.
  KANNE, Circuit Judge.


                        I. Background
  The City of Chicago, through its city council, promulgates
zoning ordinances governing where various entities may
locate within the City. The portion of the Chicago Zoning
Ordinance (“CZO”) at issue in this case, 17 Municipal Code
of Chicago Article 10.3-1 (2000), has already been the
subject of litigation in Civil Liberties for Urban Believers v.
2                                               No. 02-4119

City of Chicago, 342 F.3d 752 (7th Cir. 2003), reh’g en banc
denied, 2003 U.S. App. LEXIS 24176 (Nov. 26, 2003). In
that case, Civil Liberties for Urban Believers (“CLUB”) and
five individual member churches argued that the CZO’s
treatment of places of worship as compared to similar
assembly uses was unconstitutional and violated the
Religious Land Use and Institutionalized Persons Act
(“RLUIPA”), 42 U.S.C. §§ 2000cc et seq. Notably, the City
amended the CZO in February 2000 in response to CLUB’s
lawsuit. In doing so, it attempted to equalize the treatment
of churches and other like organizations within its zoning
scheme. For example, the City amended the CZO to require
clubs, lodges, meeting halls, recreation buildings, and
community centers to obtain special use approval to locate
within any B (business) or C (commercial) districts. This
placed those assembly uses on the same footing as
churches, which prior to and following the amendments also
had to obtain special use permits to locate in any B or C
district. CLUB, 342 F.3d at 758 (describing the City’s 2000
CZO amendments).
  Even after the amendments, CLUB continued to press
that the CZO failed to comply with RLUIPA by substan-
tially burdening religious exercise and discriminating
against churches. It also claimed that the CZO violated the
First and Fourteenth Amendments to the United States
Constitution by prohibiting the free exercise of religion and
denying churches equal protection under the law, among
other challenges. In CLUB, we upheld the CZO under
RLUIPA, finding that the February 2000 amendments did
not substantially burden religious exercise and “simply
place churches on an equal footing with nonreligious as-
sembly uses, thereby correcting any potential violation of
[RLUIPA’s] nondiscrimination provision.” Id. at 762.
 We also held that the CZO, as amended in February 2000,
was constitutional. We discerned no violation of the Free
Exercise Clause, and we determined that the zoning scheme
No. 02-4119                                                 3

satisfied the requirements of the Equal Protection Clause.
As to the equal protection challenge, we found that any
remaining differences in treatment between religious and
nonreligious assembly uses after the February 2000
amendments were “rationally related to Chicago’s legiti-
mate interest in regulating land use within its city limits.”
Id. at 767.
  The CLUB court examined the CZO amendments in their
entirety, as introduced through MA (mayoral application)
59 at the January 25, 2000 session of the city council’s
zoning committee. MA-59 was passed by the city council
on February 16, 2000. It went into effect March 14, 2000,
after the Mayor had an opportunity to review the ordinance
as passed and after publication in the city council’s Journal
of Proceedings.
  MA-59 contained nine sections amending language in
several different CZO articles. The present matter deals
only with the amendment to CZO Article 10.3-1, contained
in § 7 of MA-59. It is before us because of an unfortunate
wrinkle in the Chicago city council’s efforts to enact MA-59.
Specifically, the version of the amended CZO released to the
public contained a misprint. Instead of correctly represent-
ing that Article 10.3-1, as amended, removed recreation
buildings and community centers as permitted uses in M
(manufacturing) districts (the “community- center dele-
tion”), it continued to list them as allowed. The city council
corrected the misprint, but not until two years later, in
February 2002.
  Although the parties in the CLUB case noted the misprint
in footnotes in their appellate briefs, it was not an issue
before the CLUB court. Thus, our decision in that case,
although finding the CZO constitutional and in compliance
with RLUIPA as of the February 2000 amendments, did not
address the effect, if any, of the misprint on the enactment
of the community-center deletion. We must do so here, as
explained below.
4                                                   No. 02-4119

                           II. Facts
  Christ Universal Mission Church purchased property in
an M district in June 2000. Churches, unlike recreation
buildings and community centers, have never been permit-
ted uses in M districts, either before or after the February
2000 CZO amendments. Christ Universal challenged the
CZO as unconstitutional and illegal under RLUIPA when it
discovered that it could not operate in its chosen location
without seeking a map amendment but that community
centers could (according to the published version of the
CZO).1 Christ Universal sought a preliminary injunction
to prevent the City from enforcing the CZO’s prohibition
on churches in M districts in this instance, which would
allow Christ Universal to function as a church on its M-
district property.
  The district judge determined that the city council did not
effectively amend Article 10.3-1 of the CZO barring re-
creation buildings and community centers from M districts
until February 2002 when it issued a correction to its
Journal of Proceedings. The district court then went on
to grant Christ Universal’s request for a preliminary in-
junction. It found no rational basis for the City to permit
community centers in M districts yet exclude churches,
resulting in a violation of the Equal Protection Clause of the
Fourteenth Amendment and RLUIPA. It did note, however,
that the February 2002 correction effectively amended the
CZO to ban both churches and community centers from M
districts and brought the CZO into compliance with the
Equal Protection Clause. But, because the CZO was
unconstitutional at the time Christ Universal purchased
and starting using its M-district property as a church, the


1
  Christ Universal’s arguments in many ways mirror those made
by the appellants in CLUB, supra, which is not surprising, as they
are represented by the same counsel.
No. 02-4119                                                  5

district court held that it could continue operating there as
a nonconforming legal use. The district court subsequently
made the preliminary injunction permanent, based on the
record compiled in the preliminary injunction hearing and
briefing. This appeal followed.


                       III. Analysis
  We review a district court’s decision to grant a permanent
injunction for abuse of discretion. 3M v. Pribyl, 259 F.3d
587, 597 (7th Cir. 2001) (citing Knapp v. Northwestern
Univ., 101 F.3d 473, 478 (7th Cir. 1996)). Findings of fact
are reviewed for clear error and legal conclusions de novo.
Id. “A factual or legal error may be sufficient to establish
abuse of discretion.” Id. We begin our inquiry with the
district court’s legal determination that Article 10.3-1 of the
CZO was not effectively amended until February 2002.
  According to Illinois statute:
    Whenever municipal ordinances are printed in book or
    pamphlet form, and purport to be published by author-
    ity of the corporate authorities, such book or pamphlet
    shall be prima facie evidence of the contents, passage
    and legal publication of such ordinance, as of the dates
    mentioned in such book or pamphlet, in all courts and
    administrative tribunals.
65 Ill. Comp. Stat. § 5/1-2-6 (emphasis added). Christ
Universal presented the district court with ample prima
facie evidence that the CZO, as amended in February 2000,
did not eliminate recreation buildings and community
centers as permitted uses in M districts. It produced evi-
dence of three different publications of the CZO that con-
tinued to list recreation buildings and community centers
as allowed in M districts—the city council’s own Journal of
Proceedings, the CZO as published by Index Publishing
Corporation, and the City of Chicago’s Department of
Zoning Web page.
6                                               No. 02-4119

  The city council’s Journal of Proceedings for February 16,
2000, as certified by the city clerk, reflects the passage of
the CZO amendments and, according to the testimony of the
deputy corporation counsel in charge of the legislative and
intergovernmental division of the City of Chicago law
department, generally is the document upon which the
public can rely in determining the current state of the law.
According to the deputy corporation counsel, the inform-
ation contained in the Journal of Proceedings is supposed
to include the amended articles in full, with additions in
italicized print and deletions in brackets. In this circum-
stance, the Journal’s publisher omitted any reference to
subsection 12 of Article 10.3-1—the subsection referring to
recreation buildings and community centers. Instead it
showed only subsection 11a renumbered as subsection 12
and the deletion of subsection 13, referring to private clubs
and lodges:
    SECTION 7. That Article 10.3-1 of the Chicago Zoning
    Ordinance, is hereby amended by deleting the language
    in brackets and adding the language in italics as
    follows:
    10.3-1 Permitted Uses—M1-1 to M1-5 Restricted
    Manufacturing Districts.
     The following uses are permitted in the M1-1 to M1-5
    Districts inclusive . . . :
                            ***
    (12)[(11a)] Medical and Dental Clinics. (Amend. Coun
    J. 7-9-58, p. 7996)
        [(12a) Private Clubs or Lodges. (Amend. Coun. J.
    10-11-61, p. 5603)]
No. 02-4119                                                       7

Journal of Proceedings of the City Council, The City of
Chicago, Feb. 16, 2000, pp. 26011-13.2
   Christ Universal also presented evidence that the book
commonly relied upon by zoning practitioners continued to
list recreation buildings and community centers as per-
mitted uses in M districts after the passage of the CZO
amendments. In the book, published by Index Publishing
Corporation in 2001, former subsection 12 of Article 10.3-1,
which, in the Journal of Proceedings was represented as
being neither deleted nor added, but was simply absent,
was added back in, but as subsection 12a:
      10.3-1 Permitted Uses—M1-1 to M1-5 Restricted
      Manufacturing Districts.
      The following uses are permitted in the M1-1 to M1-5
      Districts inclusive . . . :
                                ***
      (12) Medical and Dental Clinics. (Amend. Coun. J. 7-9-
      58, p. 7996; 2-16-00, p. 25997.)




2
    The Journal of Proceedings should have read as follows:
    (12)[(11a)] Medical and Dental Clinics. (Amend. Coun. J. 7-9-58,
    p. 7996)
    [(12) Municipal or Privately-owned Recreation Buildings or
    Community Centers.]
    [(12a) Private Clubs or Lodges. (Amend. Coun. J. 10-11-61,
    p. 5603)]
(App. to City’s Supp. Br. in Opp. to the Church’s Mot. for Prelim.
Inj., Ex. H (Feb. 6, 2002 certified correction to the Journal of
Proceedings of the City Council, The City of Chicago for Feb. 16,
2000, p. 26013); see also Def. Tr. Ex. 29(c).)
8                                                No. 02-4119

    (12a) Municipal or Privately-owned Recreation
    Buildings or Community Centers. (Amend. Coun. J. 2-
    16-00, p. 25997.)
    (13) Public Utility and Public Service Uses . . . .
Title 17 Municipal Code of Chicago, Chicago Zoning Ordi-
nance, p. 71A (2001). The publisher attributes the re-
numbering of what was formerly subsection 12 to subsec-
tion 12a to the CZO amendments passed February 16, 2000,
as represented in the Journal of Proceedings of the City
Council. Id.
  Even more confusingly, the City of Chicago’s own Depart-
ment of Zoning Web page represented, as late as March 7,
2002, that recreation buildings and community centers
remained as permitted uses, listing them under subsection
13, rather than either subsection 12 or 12a, with no attribu-
tion for the change in numbering:
    10.3-1 Permitted Uses—M1-1 to M1-5 Restricted
    Manufacturing Districts.
    The following uses are permitted in the M1-1 to M1-5
    Districts inclusive . . . :
                             ***
    (12) Medical and Dental Clinics. (Amend. Coun. J. 7-9-
    58, p. 7996; 2-16-00, p. 25997.)
    (13) Municipal or Privately-owned Recreation Buildings
    or Community Centers.
    (13a) Public Utility and Public Service Uses . . . .
(Rep. to City’s Supp. Br. in Opp. to Church’s Mot. for
Prelim. Inj., Ex. B.) The City of Chicago zoning admini-
strator explained, through affidavit, that the error in the
electronic version was also the result of the misprint in the
Journal of Proceedings. (See App. to City’s Supp. Br. in Opp.
to the Church’s Mot. for Prelim. Inj., Ex. F, ¶¶ 6, 7.)
No. 02-4119                                                  9

  In response to this evidence, the City countered, through
testimony and exhibits entered through its deputy cor-
poration counsel, that the various published versions of
Article 10.3-1 retaining recreation buildings and community
centers as permitted M-district uses amounted to nothing
more than an unfortunate scrivener’s error. The deputy
corporation counsel testified that the version actually
adopted by the zoning committee, recommended for passage
by the committee to the city council, and finally passed by
the city council on February 16, 2000 contained the
community-center deletion. He asserted that despite its
mispublication, all amendments, including the deletion of
subsection 12 of Article 10.3-1, were passed as of February
16, 2000 and effective March 14, 2000. Our painstaking
review of the record convinces us that this is correct.
  It is undisputed that the copy of MA-59, presented for
passage to the zoning committee by the mayor’s office, con-
tained the deletion at issue. (See Def. Tr. Ex. 29a.) Tracing
this document through the enactment process, with the
aid of the unrefuted testimony of the deputy corporation
counsel, we find that it was passed by the zoning committee
without modification on January 25, 2000. The committee
then recommended that the full city council adopt MA-59,
which it did by a vote of 49 to 0 on February 16, 2000. After
the city council’s vote, the document was forwarded to the
city clerk, who stamped it as being passed by the city
council and deposited with the city clerk on February 16,
2000. (See Def. Tr. Ex. 29(c).) That document, retained in
the city clerk’s file, contains the community- center dele-
tion. (Id.)
  The deputy corporation counsel testified that after an
ordinance is passed by the city council, the Mayor is given
the opportunity to act on it. He has three options: he can (1)
sign and return it to the city council, at which point it could
become immediately effective; (2) return it to the city
10                                               No. 02-4119

council unsigned with his objections, at which point it is not
effective; or (3) take no action, at which point it would be
considered effective at the next city council meeting, as long
as the meeting occurred more than five days after the prior
meeting. Here, the Mayor took no action.
  Although neither party presented specific evidence on this
issue, we can reasonably infer that a copy of MA-59 as
passed by the city council was forwarded to the Mayor,
rather than another version of the ordinance amendments
containing the misprint. The city clerk’s certification,
attached to the hard copy of MA-59 contained in his file,
states that he delivered the ordinance to the Mayor “after
the passage thereof by the said City council, without de-
lay[.]” (See Def. Tr. Ex. 29(c) (emphasis added)). The other
versions of the ordinance containing the misprint were
produced some time after the passage of the ordinance,
including the Journal of Proceedings, which was published
on March 14, 2000, according to the deputy corporation
counsel. Because the clerk received the original copy of MA-
59 containing the community-center deletion and provided
the ordinance “without delay” to the Mayor, and because no
other version of the ordinance containing the misprint
appears to have existed at the time, we conclude that the
version the Mayor received and considered was the version
containing the community-center deletion.
  It is clear to us, therefore, that the city council and the
Mayor intended to and did amend the CZO to include the
community-center deletion as of the March 14, 2000
effective date. The misprints contained in the Journal of
Proceedings, zoning book, and Department of Zoning Web
page amount to nothing more than a scrivener’s error. See
United States v. Gibson, 356 F.3d 761, 766 n.3 (7th Cir.
2004) (defining scrivener’s error as a synonym for “clerical
error,” meaning “a minor mistake or inadvertence, esp. in
writing or copying something on the record . . .” (quoting
No. 02-4119                                                11

Black’s Law Dictionary 563 (7th ed. 1999))). The district
court abused its discretion in finding otherwise.
  Our conclusion is further bolstered by three additional
documents in the record. First, a letter from the managing
editor of the Journal of Proceedings, dated September 21,
2001, acknowledges that the February 16, 2000 Journal
entry recording the CZO amendments contained a printing
error by failing to reflect the deletion of subsection 12, “as
did the original document,” and calling it an inadvertent
omission. (See Def. Tr. Ex. 29d.)
  Second, to correct the printing error, the city council did
not vote again to amend Article 10.3.1 to exclude recreation
buildings and community centers, as characterized by the
district court. Rather, the city council simply approved a
correction to the Journal at its regular meeting on February
6, 2002. (See App. to City’s Supp. Br. in Opp. to the
Church’s Mot. for Prelim. Inj., Ex. H.) This indicates that
the city council believed the amendments as passed on
February 16, 2000 contained the community-center deletion
and that the failure to note it in the Journal did not affect
its efficacy.
  Finally, the zoning administrator for the City of Chicago
testified via affidavit that he understood the amendments
to the CZO as passed February 16, 2000 to contain the
community-center deletion. (See App. to City’s Supp. Br. in
Opp. to the Church’s Mot. for Prelim. Inj., Ex. F, ¶¶ 3, 5.)
He affirmed that since the CZO amendments’ passage by
the city council in February 2000, he has administered the
CZO consistent with the language of MA-59 (Id. at ¶¶ 5, 8).
We note that it does not appear, based on the evidence and
briefing presented below, that any recreation or community
12                                                  No. 02-4119

center attempted to locate in an M district after the Febru-
ary 2000 amendment prohibiting them.3
  Because we find that CZO Article 10.3-1 was amended
by the city council in February 2000 and in effect as of
March 14, 2000, we also find, based on our holding in
CLUB, supra, that the ordinance as amended was lawful at
the time Christ Universal purchased its property in June
2000.
  This is not to say, however, that the City is automatically
off the hook. A city is estopped from enforcing an otherwise
valid ordinance where its agents misinformed a party of the
ordinance’s substance, inducing conduct resulting in
substantial loss. See Cities Serv. Oil Co. v. City of Des
Plaines, 171 N.E.2d 605, 607-08 (Ill. 1961) (listing cases). As
noted above, Christ Universal amply demonstrated that the
City’s representations to the public in the form of various
printed and electronic versions of the ordinance was that
recreation buildings and community centers continued to be
allowed in M districts and churches were not. This would be
a very different case if Christ Universal detrimentally
relied on the published representations made by the City in
choosing to purchase property in an M district. However, it
did not, as the district court properly found.
  In another vexing twist, the purchaser, Christ Universal’s
pastor, Roosevelt Simpkins, testified that at the time he
closed on the property in June 2000, he believed that it was
zoned B (business), not M. He acknowledged that churches


3
  We note, as well, that the district court deciding the CLUB case
squarely faced this issue and specifically found that all amend-
ments were enacted as of February 2000. Civil Liberties for Urban
Believers v. City of Chicago, 2002 U.S. Dist. LEXIS 5913, *5 n.2
(N.D. Ill. Mar. 29, 2002). As mentioned previously, the parties to
CLUB did not appeal that finding, so we did not pass on this issue
in CLUB.
No. 02-4119                                                    13

could not locate in B districts as of right, so that to operate
at the chosen site, he would have to obtain a special use
permit. It was only after he went to his alderman’s office for
help in acquiring the special use permit that he learned the
property, which was formerly zoned B, had been “down
zoned” to M almost a year prior. Unfortunately for Christ
Universal, because it is clear that Pastor Simpkins did not
rely on the misprinted version of the CZO in deciding to
purchase the property, but rather on his mistaken belief
that the property was zoned B, the church cannot support
an estoppel argument.
  In sum, we find that the CZO amendment removing re-
creation buildings and community centers as permitted
uses in M districts was passed by the city council on
February 16, 2000 and effective as of March 14, 2000—
three months prior to Christ Universal’s purchase of its
property in June 2000. Our decision in CLUB, which upheld
the February 2000 amendments, including the Article 10.3-
1 amendment, as constitutional and in compliance with
RLUIPA, thus forecloses Christ Universal’s similar chal-
lenges here, which Christ Universal does not and cannot
contest.4 Because the church did not rely on the City’s
erroneous printing of the CZO in purchasing the property,
the City is not estopped from enforcing what we have
previously determined to be an otherwise lawful ordinance.



4
   CLUB, supra, was decided while the present appeal was pend-
ing, but after briefing was complete. The parties were invited to
and did provide additional briefing discussing how our decision in
that case impacted the present one. In its supplemental briefing,
Christ Universal proceeds on the assumption that the city council
did not effectively amend the CZO as of February 2000 and
implicitly concedes that if all of the amendments were passed as
of February 2000, CLUB forecloses its constitution- and RLUIPA-
based claims.
14                                              No. 02-4119

                     IV. Conclusion
  The district court abused its discretion in granting Christ
Universal’s request for a permanent injunction, and its
decision is REVERSED and the injunction VACATED.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-26-04